          Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

    MIDSHIP PIPELINE                            §
    COMPANY, LLC,                               §
                                                §
                     Plaintiff,                 §   Case Number: 5:18-cv-858-G
                                                §
                     vs.                        §   Judge: Charles Goodwin
                                                §
    TRACT NO. CN-0004.000,                      §
    1.504 ACRES OF LAND, MORE                   §
    OR     LESS,   PERMANENT                    §
    EASEMENT IN CANADIAN                        §
    COUNTY, OKLAHOMA, et al.,                   §
                                                §
               Defendants.                      §

        MIDSHIP PIPELINE COMPANY LLC’S REPLY TO DEFENDANTS’
       OPPOSITION TO MIDSHIP PIPELINE COMPANY, LLC’S MOTION IN
     LIMINE TO EXCLUDE EVIDENCE OF ALLEGED DAMAGES CAUSED TO
    DEFENDANTS’ PROPERTIES BY NEGLIGENCE, NUISANCE OR TRESPASS
            DURING CONSTRUCTION OF THE MIDSHIP PIPELINE

        Plaintiff Midship Pipeline Company, LLC (“Midship”) files this reply to the

Defendants’ Opposition to Midship’s Motion in Limine to Exclude Evidence of Alleged

Damages Caused to Defendants’ Properties by Negligence, Nuisance or Trespass During

Construction of the Midship Pipeline1 (“Response”). Dkt. 743.

                                         BACKGROUND

        On February 6, 2019, this Court granted Midship immediate possession on February

6, 2019, (Dkt. 613), and Midship, having posted security deposit ordered by the Court on




1
  Response conveniently excludes reference to “negligence, nuisance or trespass” from the name of the
Midship’s Motion prejudicially inciting impression that Midship attempts to exclude any and all possible
claims for damages.



                                                    1
         Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 2 of 14




February 8, 2019, immediately began construction activities on the easements. The Court

has given clear instructions to the Commission on how just compensation is to be

determined:

       The term “just compensation” means the money that will make the
       landowner whole . . . In this case this amount of money includes (1) the fair
       market value of the easements on each property in question on February 8,
       2019 (the date of taking), plus (2) any injury to the property left remaining
       after the taking. . . . In determining the injury to the remaining property, you
       should determine how much, if at all, the fair market value of this property
       diminished as a result of the taking of the easements on February 8, 2019.

See Court’s Instructions, Dkt.708 at pp. 11-12. What is abundantly clear from this

instruction is that damages, if any, to the remainder of a tract are to be determined as of the

imposition date of the easements (i.e., February 8, 2019), and are to be determined as a

result of the imposition of the easements on the land on that date, not activities that occur

after the date of taking. In direct contravention to the Court’s instruction, Sandy Creek

Farm, Inc. (“SCF”) seeks to recover allegedly as “just compensation” damages for post-

taking alleged negligent construction-related issues (alleged failure to restore, damage to

improvements, mixing of top soil, etc.), which are tort claims, and, as SCF concedes,

cannot be brought in a federal condemnation case (hence why it seeks to wrongfully

include such “damages” as part of just compensation, as opposed to separate tort claims).

Midship is not asserting that SCF has no remedy if it is ever able to establish the veracity

of any of its post-taking tort claims, but such claims cannot be presented in this

condemnation action.

       In the Response, SCF ignores the Court’s clear instruction on just compensation and

unsuccessfully attempts to distinguish the cases cited by Midship by misinterpreting or



                                              2
         Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 3 of 14




omitting the relevant holdings in the cited cases, or by misstating or misinterpreting

Midship’s allegations.

                                      DISCUSSION

       The guiding rule is stated in 4 Nichols, Eminent Domain, § 14.245[1], pp. 626-628

(Revised 3d Ed.): "'If the damage for which recovery is sought is the result of improper,

unlawful or negligent construction * * * recovery may not be had therefore in the

[condemnation] proceeding; the owner is relegated in such case to a common-law action

for damages.”

    Federal Versus State Law in Determining Just Compensation

       At the outset, SCF relying on Tennessee Gas Pipeline Co., LLC v. Permanent

Easement For 7.053 Acres, No. 17-3700, 2019 WL 3296581, at * 12 (3rd Cir. July 25,

2019) (judge Chagares dissenting), Columbia Gas Transmission Corp. v. Exclusive Natural

Gas Storage Easement, 962 F.2d 1192, 1199 (6th Cir. 1992) and Bison Pipeline, LLC v.

102.84 acres, more or less, No. 11-8052, 560 Fed. Appx. 690, 695 (10th Cir. Oct. 17,

2013), asserts that state, and not federal, law applies to determination of just compensation

in this condemnation action. While the Third and Sixth Circuit indeed incorporated state

substantive law as the federal standard of measuring just compensation, the Tenth Circuit

in Bison has not done so. In Bison, the parties initially stipulated that Wyoming eminent-

domain statutes determined just compensation. See Bison, 560 F. App'x at 693. However,

on appeal, the Tenth Circuit faced an issue of whether Wyoming eminent domain law is so

oppressive to pipeline companies that it violates the U.S. Constitution and so frustrates

federal law that it triggers federal preemption. See id, at 694. The Tenth Circuit found that



                                             3
         Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 4 of 14




Wyoming statutes did not frustrate the Natural Gas Act, but also noted that, under a

different set of facts, the holding may be different. Id. at 696 (rejecting federal-preemption

argument. But whether federal or state law governs the determination of just compensation,

SCF cannot get around this Court’s instructions on just compensation and either introduce

or recover alleged damages for post-taking alleged negligent construction-related issues

(alleged failure to restore, damage to improvements, mixing of top soil, etc.), which are

tort claims, not allowable in a federal condemnation action, and the consideration of which

would be inconsistent with the Court’s clear instructions.

       SCF’s Rejection of the Court’s Instruction on Just Compensation

       In its Opposition to Midship’s Motion, SCF offers four reasons why “remediation

costs rather than before and after is the appropriate measure of compensation.” But, the

Court’s instructions do not provide for an alternative means to determine just compensation

which the Court sets forth as the value of the easements on the date of taking plus damages,

if any, to the remainder due to imposition of the easements on February 8, 2019. Aside

from veering outside the Court’s instructions, the four reasons given for a complete

departure from the instructions are not persuasive. SCF first asserts that comparable sales

for an irrigated farm in Oklahoma are limited. Aside from the fact that Midship’s licensed

appraiser was able to find comparable sales of farm land used for hay production, it seems

far-fetched that other irrigated farms do not exist in Oklahoma. In any event, even if

comparable sales were limited, that would not justify a departure from the Court’s

instructions on how just compensation is required to be determined.




                                              4
         Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 5 of 14




       Second, SCF’s contentions that post-date of taking alleged construction damages

are extensive and that SCF’s appraiser is allegedly unable to conduct a before and after

evaluation are without merit, as such appraiser is supposed to determine the value of the

easements as of the date of taking and damages, if any, to the remainder of the SCF lands

as a result of the imposition of the easements on February 8, 2019, and not speculate as to

the existence or extent of post-date of taking alleged negligent construction damages, i.e.,

alleged tort damages which cannot be brought or considered in this condemnation action.

       Third, SCF has a remedy by separate action to address any alleged post-date of

taking negligent construction claims, and the fact that SCF’s remedy for post-date of taking

negligent construction claims has to be pursued outside the confines of this condemnation

action is not a justification for ignoring the Court’s instructions as to the manner in which

just compensation is to be determined.

       Fourth, SCF’s argument that Midship can avoid responsibility for restoration costs

and be thus unjustly enriched ignores not only FERC’s oversight of required remediation

activities, but also SCF’s ability to seek recourse for any failure by Midship to do so outside

the confines of this condemnation action, if it can provide any credible evidence to support

its claims.2


2
  SCF fails to inform the Commission that in this case, contempt hearings were held by the
Court to address claims that SCF intentionally caused and, or contributed to the flooding
of the right-of-way during construction operations. Moreover, SCF also fails to mention
that a lawsuit by Midship’s construction contractor Strike, alleging that SCF caused or
contributed to the alleged damages (flooding, washing off topsoil, etc.), is pending in this
court. See Strike, LLC v. Sandy Creek Farms, Inc, et al, Case No. 5:20-cv-00571-G (Ok.
W.D.).



                                              5
         Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 6 of 14




       Aside from the Court’s instruction on just compensation, SCF is simply wrong that

the cost of restoration is a proper methodology for determining compensation in this

condemnation action. SCF wrongfully relies on the Mingo case, discussed in Midship’s

Motion. Suffice it to say that the cost of restoration is a proper methodology only in

condemnation actions where rare properties which have no market value are taken, such as

public facilities or schools, and restoration of the taken improvements is the only means of

replacing what was taken. The issue in Mingo was not whether the court had jurisdiction

over claims of alleged damages caused by alleged tortious acts or omissions during

construction, but, rather, whether the cost of a substitute facility or cost-to-cure could be

used as a method to determine just compensation for a taking of a publicly-owned public

purpose property, a school in that case. Moreover, Mingo Court recognized the limited

application of that method. See Mingo, 559 P.2d at 493 (discussing applicability to public-

purpose properties, for which there is no market – parks, highways, schools) (citing to

United States v. Miller, 317 U.S. 369 (1943)); 4 Nichols on Eminent Domain, § 12.32;

(Rev. 3d Ed. 1975), Comment. Mingo Court itself recognized that the Supreme Court of

Oklahoma in State v. Levick, 1961 OK 215, 365 P.2d 141 instructed that for partial taking

on non-publicly owned property:

       the ‘cost of the replacement of the dirt and gravel is not the measure of
       damages and such evidence should not have been permitted.’ The court felt
       that the before and after market value role was the only appropriate standard
       for determining the condemnee’s damages and that consequently evidence
       of restoration cost was inadmissible.

Mingo School District, 559 P.2d at 492 (“We agree that the principles of Levick stand as a

barrier to evidence of the cost of restoring the remaining land in most cases.”). See also



                                             6
          Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 7 of 14




Religious of the Sacred Heart v. City of Houston, 836 S.W.2d 606, 608 (Tex. 1992) (Texas

Supreme Court held that substitute facilities doctrine only applies to the taking of public

property and does not apply to private property). No property in this case is a publicly

owned public purpose property; by Defendants’ own disclosures properties, such as theirs,

are sold and bought on the market and have a market value, and, therefore, Mingo has no

application in this case.

       SCF’s Futile Attempt to Distinguish Midship’s Cases

       SCF futile attempts to distinguish Midship’s cases are apparent. For example, SCF

asserts that in the U. S. v. 103.38 Acres of Land, 660 F.2d 208, 211 (6th Cir. 1981), “the

court explained that the date of the taking was used not as a means to cut off damages but

to ensure that owners are returned to their pre-taking position.” Dkt. 743 at p.8. Yet, neither

the cited page nor any other text in that decision contain such an explanation, instead

discussing use of royalty capitalization for valuing coal deposits.3

       SCF purports to distinguish U.S. v. 79.20 Acres of Land, 710 F.2d 1352, 1356 (8th

Cir. 1983) (citing to Old Dominion Land Co. v. United States, 269 U.S. 55, 65, 70 L. Ed.

162, 46 S. Ct. 39 (1925)4, as “the court denied $1500 for post-take damage to a well when

the landowner had already been paid for it before the taking. Here, the landowner has yet




3
 The case contains cited by Midship principle that “owner is entitled to the ‘fair market value’ of
his property at the time it is condemned.” 103.38 Acres of Land, 660 F.2d at 211.
4
  Midship agrees that this case is the proper citation to the quote erroneously attributed on p. 6 of
the Motion to U.S. v. 50 Acres of Land, 469 U.S. 24, 29 (1984).




                                                  7
          Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 8 of 14




to be paid.”5 Dkt. 743 at p.8. The 79.20 Acres court did not discuss the well payment in

relation to the date of taking, except to note that, when an easement for the well had been

granted earlier, further condemnation would not deprive of any rights requiring

compensation to the same well at the time of taking. See 79.20 Acres of Land, 710 F.2d at

1356.

        SCF then seeks to distinguish First Nat’l Bank v. Brunswick, 350 F.2d 606 (5th Cir.

1965) and Washington Metro., Etc. v. One Parcel of Land, Etc., 549 F. Supp. 584, 591 (D.

Md. 1982), by contending that the damages in those cases were outside the easements

sought and thus not applicable here. While SCF seeks to recover in this action for post-date

of taking alleged negligent construction damages both inside and outside the easements

sought,6 in either instance such claims are improper and cannot be brought in this

condemnation case. Notably, in 79.20 Acres of Land, the Court found those to be

“precisely the kind of damages * * * not compensable in a condemnation proceeding.” The

court explained:



5
  With regard to the latter assertion – as discussed above, Midship deposited court-ordered funds
with the court on February 8, 2019. Per Court’s order, SCF, together with all other landowners in
the case, are entitled to withdraw the funds posted as just compensation. See Dkt. 614 at p.2.
While SCF can choose not to withdraw available funds, if it chooses not to do so, it should not
complain about the entire lack of adequate security for the payment of just compensation.
Similarly, to date, SCF (as other CLC-affiliated defendants) declined to provide any tax returns or
other SCF documents to verify their claimed crop losses.
6
  Vickers’ estimate for “restoration” of SCF property envisions activities on 42 acres, while the
permanent and temporary rights-of-way on the property comprise approximately 26 acres; one of
the spreadsheet claiming SCF damages contends “358.5 Off-ROW Acres Affected,” while the
other alleges 60 acres off-row affected; defendant Burchfield claims 8.27 acres (or 5.19 in other
submission) off-row areas affected; defendant Morris claims 4.40 and, or 56.37 acres off-row
affected including by silt flowing from the right-of-way.




                                                8
         Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 9 of 14




       This Court distinguishes between severance damages, compensable in a
       condemnation proceeding and damages to the remainder caused by physical
       invasion of the remainder resulting from the intended use of the land
       taken. The latter are not compensable in the condemnation case * * * the
       spreading of debris is a physical invasion and not compensable during
       condemnation proceedings. That type of claim is a counterclaim over
       which the District Court has no jurisdiction in a condemnation case.

79.20 Acres of Land, 710 F.2d at 1356 (citing to U.S. v. 38.60 Acres of Land, 625 F.2d 196,

200 (8th Cir. 1980)).

       SCF attempts to distinguish the recent decisions in the Rover pipeline cases, where

federal courts in the Midwest dealt with post-date of taking alleged negligent construction

issues similar to those SCF raises here. Rover Pipeline, LLC v. 1.23 Acres of Land, involved

allegations of damages from construction of a 36-inch gas transmission line on blueberry

and sod farms that included, inter alia, failure to properly restore the easements, soil

mixing, loss of soil, post construction drainage issues. Rover Pipeline, the condemner,

moved in limine to exclude evidence of these damages allegedly caused to the subject

properties by negligence, nuisance, or trespass during construction of the pipeline. See

Rover Pipeline, LLC v. 1.23 Acres of Land, No. 17-CV-10365, 2018 U.S. Dist. LEXIS

112211, at *51 (E.D. Mich. July 6, 2018). The Court granted the motion holding that it is

“well-settled that damages to the remainder property during construction are not

compensable in a condemnation proceeding. Id; accord Texas E. Transmission, LP v. A

Permanent Easement of 0.5 Acres, No. 1:14-CV-354, 2019 WL 1437871, at *3 (M.D. Pa.

Apr. 1, 2019) (citing to Rover Pipeline, LLC v. 1.23 Acres of Land, 2018 U.S. Dist. LEXIS

112211, at *51 (E.D. Mich. July 6, 2018)).




                                             9
        Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 10 of 14




       SCF seeks to distinguish the 1.23 Acres decision based on the fact that the FERC

Certificate and Environmental Impact Statement issued for the Rover pipeline required

Rover to pay for damaged timber, but then similarly does the Midship’s FERC Certificate.

1.23 Acres Court rejected the landowner’s argument that the FEIS requirement to pay for

timber created a contract and committed condemner to additional damages recoverable in

the condemnation action. After analysis of the relative language of the Certificate and

FEIS (not dissimilar to the language in Midship’s FEIS and Certificate, see e.g., Dkt. 625-

5, FEIS, at p. 29), the court found that the documents do not show a contractual promise to

provide damages “in addition to any amount above just compensation.” The 1.23 Acres

Court held that even if Rover breached the FEIS and Certificate, FRCP 71.1 would bar a

breach of contract counterclaim in the eminent domain proceeding. Id. at *23-24 (citing

to United States v. Banisadr Bldg. Joint Venture, 65 F.3d 374, 380 (4th Cir. 1995)).

       SCF then addresses Columbia Gas Transmission v. 252.071 Acres More or Less in

Baltimore City, 216 U.S. Dist. LEXIS 15138865, *11-15 (D.Md. 2016), where the court

disallowed defendants’ discovery of the pipeline’s construction plans, holding that they did

not relate to the value of the property because “the posture of this case is well beyond

speculative damage; damage to the property has already occurred and an appraiser has

already opined that it impacts the property value.” But the posture of that case was the same

as in this case: determination of just compensation for the taking. The court’s reason for

denying the motion to compel was because the plans sought would not shed light on the

value of the property taken or its remainder at the time of the taking, and “any claim for




                                             10
           Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 11 of 14




damages caused by Columbia’s activities on or around the easements after the date of

taking must be brought in a separate action. Id. (emphasis added).

          SCF attempts to dispatch cases barring counterclaims by asserting that neither SCF

nor other defendants have filed counterclaims in this case. Dkt. 743 at p.13. But SCF’s

post-date of taking alleged negligent construction claims sound in tort, and are an improper

ruse to assert a counterclaim in a federal condemnation case. See discussion on de facto

counterclaims supra 79.20 Acres of Land, 710 F.2d at 1356, 38.60 Acres of Land, 625 F.2d

at 200.

          Oklahoma Cases

          Aside from the Mingo case discussed above, SCF alleges that Midship misinterprets

State ex rel. DOT v. Post, 2005 OK 69, ¶ 15, 125 P.3d 1183, 1188, cited by Midship for

the proposition that a condemnee's damages are determined as of the date when the

property is taken. See Doc. 743 at p. 9. The Post court was dealing with a challenge to the

propriety of the date selected for the date of taking, and relied, in part, on guidance in

Stinchcomb v. Oklahoma City, 1921 OK 154, 81 Okla. 250, 198 P. 508. In Stinchcomb, at

the time the condemnation began there was wheat planted on the condemned land. The

commissioners filed their report on March 9, 1917, the condemnor made a payment on

April 25, 1917, and the court instructed the commissioners that the date of taking was

March 9, 1917. Reversing the trial court, the Oklahoma Supreme Court determined that

the date of taking is dictated by the date of the deposit of the commissioners’ award,

instructing:




                                              11
        Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 12 of 14




       If the wheat crop had matured prior to April 25, 1917, the plaintiff in error
       would have had the right to have harvested and disposed of said crop. He had
       the proprietary right to and owned the wheat crop until April 25, 1917. * * *
       The market value should be determined as of the date of the taking…

Id. at 513 (emphasis added). In this case, Midship deposited the funds on February 8, 2019,

and the Court set that date as the date of taking to be a threshold point for the calculation

of just compensation which must be determined by the sum of the value of the easements

as of the date on take on February 8, 2019, and damages, if any, to the remaining lands as

of the imposition of the easements on such date.

                            CONCLUSION AND PRAYER

       For all of the foregoing reasons, and those in Midship’s Motion in Limine to

Exclude Evidence of Alleged Damages Caused to Defendants’ Properties by Negligence,

Nuisance or Trespass During Construction of the Midship Pipeline, Midship respectfully

requests that the Court grant Midship’s Motion.

                                          Respectfully submitted,



                                          /s/Thomas A. Zabel
                                          ZABEL FREEMAN
                                          Thomas A. Zabel (Attorney in charge)
                                          Texas Bar No. 22235500
                                          tzabel@zflawfirm.com
                                          Vadim O. Bourenin
                                          Texas Bar No. 24076284
                                          vbourenin@zflawfirm.com
                                          1135 Heights Boulevard,
                                          Houston, TX 77008
                                          713-802-9117 (telephone)
                                          713-802-9114 (facsimile)

                                          and



                                             12
Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 13 of 14




                            WILLIAMS, BOX, FORSHEE &
                            BULLARD, PC
                            David M. Box, OBA #21943
                            Mason J. Schwartz, OBA #32864
                            522 Colcord Drive
                            Oklahoma City, OK 73102-2202
                            ( 405) 232-0080
                            (405) 236-5814 Fax
                            box@wbfblaw.com
                            dmbox@wbfblaw.com

                            and

                            HALL, ESTILL, HARDWICK,
                            GABLE, GOLDEN & NELSON, P.C.
                            Mark Banner, OBA #13243
                            320 North Boston, Suite 200
                            Tulsa, OK 74103-3706
                            Telephone: (918) 594-0432
                            Facsimile: (918) 594-0505
                            Email: mbanner@hallestill.com
                            ATTORNEYS FOR PLAINTIFF,
                            MIDSHIP PIPELINE COMPANY, LLC




                              13
        Case 5:18-cv-00858-G Document 745 Filed 02/01/21 Page 14 of 14




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served via

ECF/CM this 1st day of February, 2021, on all counsel for those Defendants for whom

appearances have been entered and will be served on unrepresented Defendants by mailing

to the last address known via U.S. first-class mail .


                                     /s Thomas Zabel
                                     Thomas A. Zabel




                                             14
